Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 1 of 6




   EXHIBIT B
                Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 2 of 6




From: Chad Hilyard <chilyard@panoptis.com>
Sent: Monday, August 12, 2019 5:03 PM
To: Jurch, George <George.Jurch@conti-na.com>
Subject: RE: Contact

Hi George,

My apologies. The below should say “Subject to Federal Rule of Evidence 408” – not 403.

Thanks.

Chad

From: Chad Hilyard
Sent: Monday, August 12, 2019 1:13 PM
To: Jurch, George <George.Jurch@conti-na.com>
Subject: RE: Contact

**** Subject to Federal Rule of Evidence 403 -- Proposal to Settle the Northern District of California Law Suit ****

Hi George,

Thanks for the call on Friday. I appreciate your time.

On the call, you requested our position in writing. Here is what we propose:

    1. The Optis defendants, and all of their affiliates (the “PanOptis Entities”) will license all their declared standard
       essential patents for cellular communication to Continental on fair, reasonable and non-discriminatory
       (“FRAND”) terms.
    2. The PanOptis Entities will negotiate directly with Continental without any involvement of Avanci or Continental’s
       customers.
    3. If the negotiations break down, or if there is a need to address any concern that the PanOptis Entities’ licensing
       behavior could somehow be controlled by an obligation or incentive from Avanci or other companies that use
       Avanci (which is not the case), the PanOptis Entities would agree to binding arbitration before three neutrals
       (process to be discussed) to determine the appropriate royalty rate for a global FRAND patent license to their
       portfolio of declared standard essential patents for cellular communication.
    4. Continental will dismiss the PanOptis Entities from the Northern District of California suit.
    5. Continental would be entitled to use any settlement agreement in the Northern District of California suit.

If you have any questions, or if you would like to discuss this proposal in further detail, please let me know. I’m happy to
discuss anytime. Thanks.

Best regards.

Chad


                                                             4
                  Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 3 of 6

Chad S. Hilyard
General Counsel



312 690 3701 W
303 918 2858 M
chilyard@panoptis.com

This e-mail message is confidential and intended only for the named recipient(s) above. If you are not the intended recipient you are
hereby notified that any dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. If you have
received this e-mail in error, please immediately notify the sender by replying to this e-mail and delete the message and any
attachment(s) from your system. Thank you.



From: Jurch, George <George.Jurch@conti-na.com>
Sent: Thursday, August 8, 2019 9:32 PM
To: Chad Hilyard <chilyard@panoptis.com>
Subject: RE: Contact

Got your voice mails, sorry I have been out of the office some this week. Are you available for a call tomorrow at 1130a
EDT? Tks

George R. Jurch III
Continental
General Counsel – Global Expert Teams (Digitalization, OE Relations, PLPI)
and the Americas Region
1830 MacMillan Park Drive
Fort Mill, South Carolina 29707
Telephone: (704) 583-8545
Facsimile: (704) 583-8815 and
One Continental Drive
Auburn Hills, Michigan 48326-1581
Telephone: (248) 393-6514
Facsimile: (248) 393-8722
E-mail: george.jurch@continental-corporation.com

This e-mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any distribution,
use or copying of this e-mail or the information it contains by other than an intended recipient is unauthorized. If you receive this e-mail
in error, please advise me (by return e-mail or otherwise) immediately.



From: Chad Hilyard <chilyard@panoptis.com>
Sent: Wednesday, July 31, 2019 4:29 PM
To: Jurch, George <George.Jurch@conti-na.com>
Subject: RE: Contact

Thanks George. I look forward to it.

Best.

Chad

                                                                     5
                  Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 4 of 6

Chad S. Hilyard
General Counsel



312 690 3701 W
303 918 2858 M
chilyard@bellsemic.com

This e-mail message is confidential and intended only for the named recipient(s) above. If you are not the intended recipient you are
hereby notified that any dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. If you have
received this e-mail in error, please immediately notify the sender by replying to this e-mail and delete the message and any
attachment(s) from your system. Thank you.




From: Jurch, George <George.Jurch@conti-na.com>
Sent: Wednesday, July 31, 2019 3:24 PM
To: Chad Hilyard <chilyard@panoptis.com>
Subject: RE: Contact

Chad

         I got your voice mail late Monday. I have been travelling the last few days, but am back in the office tomorrow
and will give you a call. Thanks.

George

George R. Jurch III
Continental
General Counsel – Global Expert Teams (Digitalization, OE Relations, PLPI)
and the Americas Region
1830 MacMillan Park Drive
Fort Mill, South Carolina 29707
Telephone: (704) 583-8545
Facsimile: (704) 583-8815 and
One Continental Drive
Auburn Hills, Michigan 48326-1581
Telephone: (248) 393-6514
Facsimile: (248) 393-8722
E-mail: george.jurch@continental-corporation.com

This e-mail may be privileged and/or confidential, and the sender does not waive any related rights and obligations. Any distribution,
use or copying of this e-mail or the information it contains by other than an intended recipient is unauthorized. If you receive this e-mail
in error, please advise me (by return e-mail or otherwise) immediately.



From: Chad Hilyard <chilyard@panoptis.com>
Sent: Wednesday, July 24, 2019 4:27 PM
To: Mike Scarborough <MScarborough@sheppardmullin.com>; Sheasby, Jason <JSheasby@irell.com>
Cc: Jurch, George <George.Jurch@conti-na.com>
Subject: RE: Contact

                                                                     6
                  Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 5 of 6

Thanks Mike.

George, nice to meet you. I will try to give you a call in the next day or so.

Best regards.

Chad

Chad S. Hilyard
General Counsel



312 690 3701 W
303 918 2858 M
chilyard@bellsemic.com

This e-mail message is confidential and intended only for the named recipient(s) above. If you are not the intended recipient you are
hereby notified that any dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. If you have
received this e-mail in error, please immediately notify the sender by replying to this e-mail and delete the message and any
attachment(s) from your system. Thank you.




From: Mike Scarborough <MScarborough@sheppardmullin.com>
Sent: Wednesday, July 24, 2019 3:11 PM
To: Sheasby, Jason <JSheasby@irell.com>
Cc: Chad Hilyard <chilyard@panoptis.com>; Jurch, George <George.Jurch@conti-na.com>
Subject: RE: Contact

Jason – we are OK with this. Your client can reach out to George Jurch at Continental, its Americas GC. He is copied
here and also can be reached at (704) 583-8545 or (248) 393-6514. Thanks.

Mike

Mike Scarborough | Partner
Antitrust & Competition Practice Group Leader
+1 415-774-2963 | direct
MScarborough@sheppardmullin.com | Bio


SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
+1 415-434-9100 | main
www.sheppardmullin.com | LinkedIn | Twitter



From: Sheasby, Jason <JSheasby@irell.com>
Sent: Monday, July 22, 2019 10:36 AM
To: Mike Scarborough <MScarborough@sheppardmullin.com>
Cc: chilyard@panoptis.com
Subject: Contact



                                                                   7
               Case 5:19-cv-02520-LHK Document 182-32 Filed 10/04/19 Page 6 of 6


My client would like to contact your client. Can you send contact information. I am copying him on this email.
Best
JS



PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or inside information.
Any distribution or use of this communication by anyone other than the intended recipient(s) is strictly prohibited and
may be unlawful. If you are not the intended recipient, please notify the sender by replying to this message and then
delete it from your system. Thank you.
Attention: This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                            8
